DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
Claims 1-16 are rejected.
Drawings
Figure 1 is not of sufficient quality to permit examination. In Figure 1, elements 32, 18, 40, 20, 36, & 38 are unclear as to what they are pointing towards, seemingly all the same line. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Shift control portion in claims 1-2 & 5-16
Drive power source control portion 1 & 9-16
Engine output limiting portion in claims 1-16
Upper limit setting portion in claims 1-2 & 9-16
Continuously-variable transmission portion in claims 9-16
Step-variable transmission portion in claims 9-16
Step-variable shifting control portion in claims 9-16
Overall speed position shifting control portion in claims 9-16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification ([0024], [0027], [0076], and instant Fig. 1) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 5-8, they are generally verbose and should be rewritten for clarity, without excessive interrupter comma clauses and more concise language. For example, claim 5 line 4, recites “during running of the vehicle”, the punctuation renders the claimed limitations unclear. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan; Vivek A. (US 20150330500 A1) in view of Lochocki, JR.; Ronald F. et al (US 20190118816 A1).
Regarding claim 1, Sujan teaches:
A control apparatus for a vehicle provided with an engine having a filter for removing particulate substances from an exhaust emission, drive wheels, and an automatic transmission constituting a part of a power transmitting path between the engine and the drive wheels, the control apparatus comprising: a shift control portion configured to control a speed ratio of the automatic transmission on the basis of an operator-required vehicle drive force and a running speed of the vehicle; a drive power source control portion configured to control an output of the engine on the basis of the operator-required vehicle drive force; (Paragraph 4: "Because the engine speed does not always equate to a desired final drive speed (and, consequently, vehicle speed), the transmission manipulates the engine speed to affect the drive shaft speed for a desired vehicle speed. To achieve a different drive shaft speed relative to the engine speed, some transmission systems utilize a plurality of gears that either increase or decrease the drive shaft rotational speed relative to the engine speed (e.g., 2:1, which indicates that the engine is rotating twice as fast as the output speed). Gear selection can be done by an operator of the vehicle or automatically without operator input and can be based on engine speed, vehicle speed, throttle position, and load on the engine."
an engine output limiting portion configured to limit the output of the engine, preferentially to the output control of the engine by the drive power source control portion, while the filter is plugged with the particulate substances accumulated therein; (Paragraph 37: "Although more power from the engine is requested, the engine restricts the power output because the increase in power comes from additional fueling, which causes additional NOx (and other) emissions that cannot be reduced to a predefined acceptable level...In another example, the DPF may not be regenerating due to a delta pressure differential across the DPF that is above a critical threshold....A non-nominal state may also refer to one or more various emissions characteristics, such as a NOx emissions amount above a predefined threshold, a NOx conversion efficiency below a predefined threshold, a particulate matter emissions amount above a threshold," Sujan teaches the limiting of engine output despite additional driver requested power due to a delta pressure differential above a threshold interpreted to correspond to a plugged filter.)
While Sujan teaches the alteration of a shift schedule due to a limited engine output situation due to a clogged particulate filter at Paragraphs 38 & 55, Sujan does not explicitly teach:
and an upper limit setting portion configured to set an upper limit of the operator-required vehicle drive force used by the shift control portion, on the basis of limitation of the output of the engine by the engine output limiting portion, while the output of the engine is limited by the engine output limiting portion.  
However, in the same field of endeavor, Lochocki teaches:
and an upper limit setting portion configured to set an upper limit of the operator-required vehicle drive force used by the shift control portion, on the basis of limitation of the output (Paragraph 43: "In the event that the transmission backbone 302 generates a positive torque request indicated at 420 that would exceed the engine torque limit 418, then the table in the monitor would set the torque request to the engine torque limit 418 and not above it." Paragraph 33: "the transmission back bone 302 may receive a driver accelerator pedal position signal 308 and a transmission output shaft speed signal 310. A shift point module 312 may determine a schedule or trajectory of transmission ratios" Lochocki teaches the limiting of the torque request to the transmission on the basis of a limited engine output and also that its shift schedule is based partly on accelerator pedal position.)
Sujan and Lochocki are analogous art as they both generally relate to driveline control under engine limited circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the driveline control teachings of Sujan with Lochocki to enable a smooth shift when the engine output is limited (Lochocki: Paragraph 43)

Regarding claim 3, the combination of Sujan and Lochocki teaches the control apparatus of claim 1, Lochocki further teaches:
wherein the operator-required vehicle drive force is an operation amount of an accelerator pedal.  (Paragraph 35: "The engine back bone 304 also may receive a driver accelerator pedal position signal 308 and a transmission output shaft speed signal 310 in a driver torque request module 326.")

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lochocki and further in view of Hirosawa; Tomoko (JP 5870535 B2).
Regarding claim 2
wherein the upper limit setting portion gradually increases the upper limit after the limitation of the output of the engine by the engine output limiting portion is terminated.  
However, in the same field of endeavor, Hirosawa teaches:
wherein the upper limit setting portion gradually increases the upper limit after the limitation of the output of the engine by the engine output limiting portion is terminated. (Claim 1: "Wherein when the engine output restriction means is determined to [] perform[] gradual change control which gradually release[s] the restriction of the engine output")
Sujan, Lochocki, and Hirosawa are analogous art as they all generally relate to driveline control under engine limited circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the driveline control teachings of Sujan and Lochocki with those of Hirosawa to prevent “slipping” or a loss of traction when releasing the engine restriction. (Hirosawa: Paragraph 32)
Regarding claim 4, it is encompassed in scope by claim 3 and is rejected using the same rationale.
Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan; in view of Lochocki and further in view of Dean; Charles E. (US 20170234198 A1)
Regarding claim 5, the combination of Sujan and Lochocki teaches the control apparatus of claim 1, the combination does not teach:
wherein the engine output limiting portion has a filter recovering function for automatically recovering the filter by controlling the engine so as to facilitate burning of the particulate substances accumulated in the filter, during running of the vehicle, the engine output limiting portion limiting the output of the engine by performing the filter recovering 
However, in the same field of endeavor, Dean teaches:
wherein the engine output limiting portion has a filter recovering function for automatically recovering the filter by controlling the engine so as to facilitate burning of the particulate substances accumulated in the filter, during running of the vehicle, the engine output limiting portion limiting the output of the engine by performing the filter recovering function, or by implementing a control for limiting the output of the engine in addition to performing the filter recovering function.  (As discussed under 112b, the claim is generally unclear and should be rewritten to positively recite the claimed limitation. It is interpreted to correspond to an additional filter recovery function as taught by Dean in Paragraph 46: "the oxygen mass flow is raised sufficiently resulting from increased exhaust flow generated by higher engine speeds from the adjustment of the transmission to a lower gear during normal operation mode to cause the particulate matter or soot built up in the DPF 38 to burn off to improve the function of the DPF 38 and return the DPF 38 to a normal operating state.") 
Sujan, Lochocki, and Dean are analogous art as they all generally relate to driveline control under special circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline control teachings of Sujan and Lochocki to limit engine output with those of Dean to regenerate a particulate filter once an accumulation limit is reached to limit exhaust emissions (Dean: Paragraphs 2 & 5).
Regarding claim 7.
Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lochocki and further in view of VAN SPIJK, G-J et al. (WO 2017182141 A1)
Regarding claim 9, the combination of Sujan and Lochocki teaches the control apparatus of claim 1, the combination does not teach the entirety of claim 9; however, in the same field of endeavor, Van Spijk teaches:
wherein the automatic transmission is a transmission device including an electrically controlled continuously-variable transmission portion connected to the engine, a differential motor/generator and an intermediate power transmitting member, and a mechanically operated step-variable transmission portion disposed between the intermediate power transmitting member and the drive wheels, a rotary motion of the engine being transmitted through the continuously-variable transmission portion to the intermediate power transmitting member such that an operating speed of the engine is continuously changed with a torque control of the differential motor/generator, (Figure 2 shown below: Transmission device=2; CVT=20; engine=1 (shown in Fig 1); motor/generator=40; intermediate power transmitting member=22; step-variable transmission=30; wheels=4 (shown in Fig 1))

    PNG
    media_image1.png
    239
    342
    media_image1.png
    Greyscale

the step-variable transmission portion having a plurality of frictional coupling devices which are selectively engaged and released to mechanically establish a selected one of a plurality of AT gear positions having respective different values of a ratio of a rotating speed of the intermediate power transmitting member to an output speed of the step-variable transmission portion, the shift control portion including a step-variable shifting control portion configured to shift the step-variable transmission portion to the selected AT gear position on the basis of the operator-required vehicle drive force and the running speed of the vehicle, (Page 3 Line 33-Page 4 Line 11: “The switchable gearing 30 comprises an intermediate shaft 31 that is integral with or at least connected to the secondary shaft 22 and that is provided with two gear wheels 32 and 33 of different diameter that can be selectively brought in meshing, i.e. driving contact with a respectively corresponding gear wheel 34 or 35 provided on a rotationally fixed, sliding hub 36 of the output shaft 6. In the state shown in figure 1 , the gear wheels 32 and 34 of the switchable gearing 30 are in engagement, which gear wheels 32 and 34 are of the same diameter, such that the switchable gearing 30 provides a 1 :1 speed ratio between the intermediate shaft 31 and the output shaft 6. By axially sliding moving the hub 36 towards the right in figure 1 , e.g. by means of the said electrohydraulic control system (not shown), the said gear wheels 32 and 34 are disengagement and a second pair of gear wheels 33 and 35 is brought into engagement. In the embodiment of the switchable gearing 30 of figure 1, in particular in terms of the particular diameters of the gear wheels 33 and 35 thereof, these latter gear wheels 33 and 35 provide a speed increase from the intermediate shaft 31 to the output shaft 6." The examiner notes that the control of gear selection within the automatic transmission through frictional couplings or clutches is well known in the art and though not explicitly disclosed in Van Spijk, is conventional in step-variable automatic transmissions)
and an overall speed position shifting control portion configured to control the continuously-variable transmission portion on the basis of the operator-required vehicle drive force and the running speed of the vehicle, for selectively establishing a plurality of overall speed positions of the transmission device which have respective different values of a ratio of the operating speed of the engine to the output speed of the step-variable transmission portion, at least one of the plurality of overall speed positions being available for each of the plurality of AT gear positions, the overall speed position shifting control portion implementing a shifting control of the continuously-variable transmission portion concurrently with a shifting control of the step-variable transmission portion by the step-variable shifting control portion, to shift the transmission device to a selected one of the overall speed positions, (Page 3 Lines 5-20: "Figure 1 shows an example of a vehicular drive line with an automatic transmission 2 with an input shaft 5 rotationally connected to (a crank shaft of) an engine 1 and with an output shaft 6 rotationally connected to driven wheels 4 via a differential gearing 3. The automatic transmission 2 is provided to be able to vary an operating point of the engine independently of the rotational speed of the driven wheels, in particular in terms of the engine torque and engine speed. The automatic transmission 2 is provided with a coupling 10, a Continuously Variable Transmission or CVT unit 20 and a two speed switchable gearing 30. The coupling 10 can be selectively closed to transmit torque between the transmission input shaft 5 and the CVT unit 20 or opened to isolate the engine 1 from the rest of the drive line. The CVT unit 20 can transmit torque at a continuously variable ratio. The switchable gearing 30 can transmit torque at two fixed ratios. The transmission 2 is further provided with a control system (not shown), typically an electrohydraulic control system, for operating it, i.e. for opening or closing the coupling 10, for controlling the ratio of the CVT unit 20 and for engaging one of the fixed ratios of the switchable gearing 30, etc." Control of the “automatic transmission 2” is interpreted to correspond to the overall speed position shifting and concurrently the control of the CVT and step variable transmission.)
the vehicle being provided with a vehicle driving electric motor which cooperates with the engine to function as a drive power source and which is operatively connected to the intermediate power transmitting member in a power transmittable manner, (Page 5 Line 6: “the driven wheels 4 can be driven by the motor/generator device 40")
the drive power source control portion controlling both of the engine and the vehicle driving electric motor on the basis of the operator-required vehicle drive force, the upper limit setting portion setting the upper limit of the operator-required vehicle drive force used commonly by both of the step-variable shifting control portion and the overall speed position shifting control portion, on the basis of an output of the drive power source as a whole including the vehicle driving electric motor, which output is limited as a result of the limitation of the output of the engine by the engine output limiting portion.  (This limitation is interpreted to be encompassed in scope by the last limitation of claim 1, simply reciting its 
 
Sujan, Lochocki, and Van Spijk are analogous art as they all generally relate to driveline control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline control teachings of Sujan and Lochocki with the driveline arrangement teachings of Van Spijk to favorably broaden the operating ranges of the drive sources. (Van Spijk: Last Paragraph)

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lochocki and Hirosawa and further in view of Dean. Claims 6 & 8 are encompassed in scope by claim 5 and are rejected using the same rationale. Sujan, Lochocki, Hirosawa and Dean are analogous art as they all generally relate to driveline control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline teachings for at least the reasons mentioned in the previous rejections.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lochocki and Hirosawa and further in view of Van Spijk. Claims 10-12 are encompassed in scope by claim 9 and are rejected using the same rationale. Sujan, Lochocki, Hirosawa and Van Spijk are analogous art as they all generally relate to driveline control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline teachings for at least the reasons mentioned in the previous rejections.
Claims 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lochocki and Dean and further in view of Van Spijk. Claims 13 and 15 are encompassed in scope by claim 9 and are rejected using the same rationale. Sujan, Lochocki, Dean and Van Spijk are analogous art as .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lochocki and Hirosawa and further in view of Van Spijk. Claims 10-12 are encompassed in scope by claim 9 and are rejected using the same rationale. Sujan, Lochocki, Hirosawa and Van Spijk are analogous art as they all generally relate to driveline control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline teachings for at least the reasons mentioned in the previous rejections.
Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lochocki, Hirosawa, Dean, and further in view of Van Spijk. Claims 14 & 16 are encompassed in scope by claim 9 and are rejected using the same rationale. Sujan, Lochocki, Hirosawa and Van Spijk are analogous art as they all generally relate to driveline control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the driveline teachings for at least the reasons mentioned in the previous rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./              Examiner, Art Unit 3662      

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662